Breese, J. It it unnecessary to review the testimony in .this cause very critically. It was a petition for a mechanics’ lien. The record shows that the instructions given by the court, were by agreement of parties, and of course no errors can be assigned on them. The original contract price, for the work to be done, was one thousand dollars ; the extra work amounted to three hundred and sixty-nine dollars and twenty-one cents ; amounting, in all, to thirteen hundred and sixty-nine dollars and twenty-one cents. There was a controversy about the quality of tlie work and the damages sustained on account of defects in it. Five witnesses named different sums, the average being three hundred dollars ; and five others testified that it was a good common job. He also paid, on the work, six hundred and ninety dollars and five cents. Allowing the damages, the two sums, the payments and damages, amount to nine hundred and ninety-nine dollars and five cents. Deducting this from the amount of work, leaves a balance against the defendant of three hundred and seventy dollars and sixteen cents. The verdict is for four hundred and eleven dollars and twenty-seven cents, making a difference of forty-one dollars and eleven cents. There was conflicting testimony about the quality of the work, but the weight of evidence is unfavorable to its quality. The decree is reduced forty-one dollars and eleven cents, and entered here for three hundred and seventy dollars and sixteen cents, and the costs of this court equally divided between the parties. Decree reformed.